957 So. 2d 16 (2007)
Alfred WOODS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-6405.
District Court of Appeal of Florida, First District.
April 4, 2007.
Rehearing Denied June 1, 2007.
*17 Alfred Woods, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of February 1, 2007, the Court has determined that the notice of appeal failed to timely invoke the Court's appellate jurisdiction. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed as untimely.
BARFIELD, WOLF, and VAN NORTWICK, JJ., concur.